In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00121-CR
     ___________________________

   SERGIO ALBERTO RICO, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1556089D


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Sergio Alberto Rico filed a pro se notice of appeal from the trial court’s

March 14, 2019 judgment convicting him of possession of one or more but less than

four grams of methamphetamine and assessing his sentence at three years’

confinement. The judgment and signed, written plea admonishments show that

appellant and the State entered into a plea bargain and that the trial court followed the

recommended punishment. The certification of appellant’s right of appeal also

indicates that the judgment resulted from a plea bargain, that appellant has no right of

appeal, and that he waived the right of appeal. The plea admonishments reflect that

appellant waived the right of appeal. Appellant did not respond to our inquiry asking

whether a reason exists for continuing the appeal.

      Because the trial court’s judgment resulted from a plea bargain and because

appellant waived the right of appeal, we dismiss the appeal. See Tex. R. App. P.

25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 13, 2019




                                            2